Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-14-00526-CR

                                  EX PARTE Gregory JONES

            From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                 Trial Court No. 2014W0238
                        Honorable Andrew Carruthers, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s denial of appellant’s
habeas corpus relief is AFFIRMED.

       SIGNED October 29, 2014.


                                                  _____________________________
                                                  Sandee Bryan Marion, Justice